Citation Nr: 0611789	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel





INTRODUCTION

The veteran had active service from October 1964 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran related in his substantive appeal that he was 
diagnosed with PTSD at the VA hospital in Shreveport, LA.  
The last evidence from that facility located in the claims 
file is a statement from physician dated in August 1998.  The 
claims file reflects no evidence that the RO requested 
additional records from that facility.  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), imposes an 
affirmative duty on VA to obtain VA treatment and other 
federal records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2005).  As the Board may not speculate as to what 
may or may not be in the requested records, a remand is 
required to obtain the requested records.  See Huston v. 
Principi, 17 Vet. App. 195, 203 (2003).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability should service connection be granted.  As the 
case is otherwise being remanded for additional development, 
this notice deficiency can be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  After the above is complete, the RO 
should obtain the names and addresses of 
all medical care providers who treated the 
veteran for PTSD, and the dates of such 
treatment.  After securing the necessary 
release, the RO should obtain these 
records.  At a minimum, the RO should 
obtain records related to the veteran's 
claimed treatment for PTSD from the VA 
medical facility in Shreveport, LA, from 
August 1998 to the present.

3.  After all of the above is completed, 
the RO shall review any and all evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  If any additional development 
is deemed necessary, such should be 
completed.  Thereafter, the claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the RO should 
issue the veteran a supplemental SOC and 
provide an opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






